As filed with the Securities and Exchange Commission on May 5 , 2015 Registration No. 333-199826 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 6 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DOMINOVAS ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 20-5854735 (State of Incorporation) (Primary Standard Industrial Classification Number) (IRS Employer Identification Number) 1395 Chattahoochee Ave. Atlanta, GA 30318 Telephone 800-679-1249 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Nevada Agency and Transfer Company 50 W. Liberty St., Suite 880 Reno, NV 89501 Telephone 775-322-0626 (Address, including zip code, and telephone number, including area code, of agent for service) Please send copies of all communications to: BRUNSON CHANDLER & JONES, PLLC 175 South Main Street, 15th Floor Salt Lake City, Utah 84111 Telephone 801-303-5730 Email: chase@bcjlaw.com (Address, including zip code, and telephone, including area code) Approximate date of proposed sale to the public:From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of securities to be registered Amount of shares of common stock to be registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (3) Common Stock, par value $0.001 per share $ $ $ Consists of (i) up to 15,000,000 shares of common stock to be sold by Kodiak Capital Group, LLC (“Kodiak”) pursuant to an Equity Purchase Agreement dated October 10, 2014.In accordance with Rule 416(a), this registration statement shall also cover an indeterminate number of shares that may be issued and resold resulting from stock splits, stock dividends or similar transactions. Based on the average of the high and low transactions prices on March 6, 2015. The shares offered, hereunder, may be sold by the selling stockholder from time to time in the open market, through privately negotiated transactions, or a combination of these methods at market prices prevailing at the time of sale or at negotiated prices. Calculated under Section 6(b) of the Securities Act of 1933 as $.0001162 of the aggregate offering price. We hereby, amend this registration statement on such date or dates as may be necessary to delay our effective date until the registrant shall file a further amendment which specifically states that this registration statement shall, thereafter, become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED , 2015 The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Dominovas Energy Corporation 15,000,000 Common Shares The selling stockholder identified in this prospectus may offer and sell up to 15,000,000 shares of its common stock, which will consist of up to 15,000,000 shares of common stock to be sold by Kodiak Capital Group, LLC (“Kodiak”) pursuant to an Equity Purchase Agreement dated October 10, 2014. If issued presently, the 15,000,000 shares of common stock registered for resale by Kodiak would represent 16.55% of our issued and outstanding shares of common stock as of February 28, 2015.On October 27 2014, Kodiak received a one-time issuance of a $165,000 convertible Promissory Note as a commitment fee for the Equity Purchase Agreement (see exhibit 10.10). The selling stockholder may sell all or a portion of the shares being offered pursuant to this prospectus at fixed prices and prevailing market prices at the time of sale, at varying prices, or at negotiated prices. We will not receive any proceeds from the sale of the shares of our common stock by Kodiak or any of the other selling stockholders. However, we will receive proceeds from our initial sale of shares to Kodiak pursuant to the Equity Purchase Agreement. We will sell shares to Kodiak at a price equal to 80% of the closing bid price for our common stock during the five consecutive trading day period beginning on the date on which we deliver a Put Notice to Kodiak. We will pay for expenses of this offering, except that the selling stockholders will pay any broker discounts or commissions or equivalent expenses applicable to the sale of their shares. Kodiak is an underwriter within the meaning of the Securities Act of 1933, and any broker-dealers or agents that are involved in selling the shares may be deemed to be “underwriters” within the meaning of the Securities Act of 1933 in connection with such sales. In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act of 1933. Our common stock is traded on OTC Markets under the symbol “DNRG”. On March 6, 2015, the last reported sale price for our common stock was $0.30 per share. Prior to this offering, there has been a very limited market for our securities. While our common stock is on the OTC Bulletin Board, there has been negligible trading volume. There is no guarantee that an active trading market will develop in our securities. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2015 Table of Contents The following table of contents has been designed to help you find information contained in this prospectus. We encourage you to read the entire prospectus. Summary Information 3 Risk Factors 5 Dilution 17 Selling Shareholder 17 Plan Of Distribution 21 Legal Proceedings 23 Directors, Executive Officers, Promoters, And Control Persons 23 Security Ownership Of Certain Beneficial Owners And Management 26 Description Of Securities 26 Interest Of Named Experts 28 Disclosure Of Commission Position On Indemnification For Securities Liabilities 28 Description Of Business 28 Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 33 Certain Relationships And Related Transactions 39 Market For Common Equity And Related Stockholder Matters 40 Executive Compensation 42 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 44 Financial Statements Index F-1 We have not authorized any person to give you any supplemental information or to make any representations for us. You should not rely upon any information about our company that is not contained in this prospectus. Information contained in this prospectus may become stale. You should not assume the information contained in this prospectus or any prospectus supplement is accurate as of any date other than their respective dates, regardless of the time of delivery of this prospectus, any prospectus supplement or of any sale of the shares. Our business, financial condition, results of operations, and prospects may have changed since those dates. The selling stockholders are offering to sell and seeking offers to buy shares of our common stock only in jurisdictions where offers and sales are permitted. In this prospectus, “Dominovas” the “Company,” “we,” “us,” and “our” refer to Dominovas Energy Corporation, a Nevada corporation. 2 SUMMARY INFORMATION You should carefully read all information in the prospectus, including the financial statements and their explanatory notes under the Financial Statements prior to making an investment decision. Company Organization Dominovas Energy Corporation (“us”, “we” or “our”) is a Nevada corporation with an inception date of October 16, 2003. We are in the business of developing fuel cell / alternative energy projects internationally. Our principal executive office is located at 1395 Chattahoochee Avenue in Atlanta, GA, 30318.Our telephone number is 800-679-1249. Business Dominovas Energy Corporation is platformed to generate and sell electricity on a multi-megawatt scale by way of the commercial production of its Solid Oxide Fuel Cell (SOFC) technology known as the RUBICON™.The Company prides itself in being a responsible “Energy Solutions Provider.”It also realizes that a technologically-advanced energy solution will support the overall economic development and growth of emerging markets in need of efficient, reliable, and clean energy production. Our mandate is to implement solutions that will enable countries to minimize risk to their environment, while maximizing the opportunities using NextGen technology which is essential for optimal energy production, distribution and use.Its commitment extends to the maximization and adroit deployment of intellectual and human capital in partnership with governments of its nation clients. Dominovas Energy Corporation, in concert with its venerable OEM partners, is striving to become “THE” leading fuel cell manufacturer in the world.Additionally, Dominovas Energy, as an industry leader and in concert with our OEM partners, is anticipatory of a becoming the “Go-to” disruptive technology. The RUBICON™ by design will be a highly efficient, combustion-less, and virtually pollution free energy source that will provide electricity to power a wide array of applications via either a distributed power application or as deployed directly to the grid.On a grand scale, the technology can be factored and scaled to provide power to entire cities.In principle, a fuel cell is an electrochemical device that operates like a battery.However, unlike a battery, a fuel cell requires re-fueling, not recharging.The RUBICON™ as designed will use fuel, principally hydrogen extracted from natural gas, propane, or other hydro-carbon based fuels along with oxygen extracted from air — to produce electricity.The RUBICON™ will produce energy in the form of electricity and heat as long as there is a constant fuel source.The RUBICON™ works simply – it has minimal moving parts and operates silently with water, heat, and minimal by-products. The RUBICON™ as a device will combine hydrogen and oxygen to produce electricity, heat and water. It is different from a combustion driven generator since the hydrogen and oxygen are not allowed to burn, but instead are allowed to combine electrochemically.Without combustion, the RUBICON™ is able to produce low amounts of harmful oxides of nitrogen and sulfur dioxide.The RUBICON™ additionally by design is a direct energy conversion device, there are no intermediate mechanical or thermal processes and therefore it is inherently more efficient than an engine or steam driven generator. For the fiscal year ending August 31, 2014, we had a net loss of $1,346,173 and for the six months ending February 28, 2015, we had a net loss of $738,829. For the fiscal year ending August 31, 2014, we raised an aggregate of $174,817 from the sale of our common stock. For the six months ending February 28, 2015, we raised 23,200 from the sale of common stock. We used the proceeds of these offerings for working capital. Kodiak Equity Purchase Agreement and Registration Rights Agreement This prospectus includes the resale of up to 15,000,000 shares of our common stock by Kodiak. Kodiak will obtain our common stock pursuant to the Equity Purchase Agreement entered into by Kodiak and us, dated October 10, 2014. On October 27, 2014, Kodiak received a one-time issuance of a $165,000 convertible Note as a commitment fee for the investment. (see exhibit 10.10) 3 Summary of the Offering Shares currently outstanding: 90,748,439 common shares. Shares being offered: The selling stockholder identified in this prospectus may offer and sell up to 15,000,000 shares of our common stock, which will consists of up to 15,000,000 shares of common stock to be sold by Kodiak pursuant to the Equity Purchase Agreement. If issued presently, the 15,000,000 shares of common stock registered for resale by Kodiak would represent 16.55% of our issued and outstanding shares of common stock as ofFebruary 28, 2015. Offering Price per share: The selling stockholders may sell all or a portion of the shares being offered pursuant to this prospectus at fixed prices and prevailing market prices at the time of sale, at varying prices or at negotiated prices. Use of Proceeds: We will not receive any proceeds from the sale of the shares of our common stock by the selling stockholders. However, we will receive proceeds from our initial sale of shares to Kodiak, pursuant to the Equity Purchase Agreement. We will pay for expenses of this offering, except that the selling stockholders will pay any broker discounts,commissions, or equivalent expenses applicable to the sale of their shares. OTC Markets Symbol: DNRG Risk Factors: See “Risk Factors” beginning on page 7 and the other information in this prospectus for a discussion of the factors you should consider before deciding to invest in shares of our common stock. 4 Financial Summary The tables and information below are derived from our audited financial statements for the period from October 16, 2003 (Inception) to February 28, 2015 and our audited consolidated financial statements for the 12 months ended August 31, 2014. Our Total Stockholder’s Deficit as of August 31, 2014 was ($509,368) and ($1,211,497) as of February 28, 2015.As of August 31, 2014, we had cash on hand of $5,096 and $0 as of February 28, 2015. Financial Summary 6-Months Ended Year End February 28, August 31, Cash $
